DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 1-19 filed November 23, 2021 were examined in this final office action necessitated by amendment.
Response to Arguments
35 USC 103
Applicant’s arguments, see remarks filed November 23, 2021 with respect to the rejection(s) of claim(s) under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment. Adam-Gross was withdrawn in favor of Adam-Dangaltchev, thereby rendering arguments hinged on Adams-Gross moot. 
Independent and dependent claims were amended with the terms “merchant user.” 
The published specification recites the following:
[Applicant: 0084] As used herein, the term “merchant” may refer to one or more entities (e.g., operators of retail businesses that provide goods and/or services, and/or access to goods and/or services, to a user (e.g., a customer, a consumer, a customer of the merchant, and/or the like) based on a transaction (e.g., a payment transaction)). 
[Applicant: 0114] As shown in FIG. 3, at step 310, process 300 may include receiving, with at least one processor, query data associated with a plurality of queries of a database by a user. For example, a user (e.g., a merchant or an employee or representative thereof) may use a first computing device (e.g., one or more devices of merchant system 108) to query a database (e.g., of transaction service provider system 102).  
From the above, it is clear that the instant specification uses the term “user” in two different contexts- as a customer of the merchant or as an employee/representative of the merchant. 
Using claim 1 by example the following step relates to the “merchant user” as a purchaser, regardless of employment status with a merchant:
“calculating, with the at least one processor, a probability that the merchant user will purchase the product;”
The term “merchant user” cannot be found in the instant specification. For examination purposes, the “merchant user” is a purchasing user consistent with claim language from independent claims.
Recommendation
Our previous interview touched on this issue, however please consider scheduling a telephonic interview for further discussion in order to resolve this issue regarding “merchant user.” v. “user.” Also, the combination of Adams-Dangaltchev appears strong which affords opportunities to assess subject matter that may help resolve issues on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 USC 103 as being unpatentable over Adams et al., US 8,838,587 “Adams,” in view of Dangaltchev et al., US 10,198,762 “Dangaltchev.” 
In Adams, see at least:
Regarding claim 1: A method for providing product data to a user, comprising:
receiving, with at least one processor, query data associated with a plurality of queries of a database by a user;
(Adams: col. 12, lines 1-11)  Referring to FIG. 5A, the technique 500 begins at step 502 by receiving an input query and a request for classification of the input query. The input query can be submitted over a variety of environments (e.g., Internet, intranet, local machine). For example, the user 202a can submit the input query 215 over the network 212 using client 204a. The input query can be received at a search engine, such as search engine 106. The request for classification of the input query can be received at a query classifier engine, such as query classifier engine 110, from a search engine, such as search engine 106.
(Adams: col. 18, lines 16-28) FIG. 7 illustrates an example representation of search history data 700 for multiple sessions. The search history data is collected as a user interacts with a search engine by submitting one or more queries (e.g., query B 702), clicking (e.g., selecting 
Please note: Per Applicant’s instant specification, a user by example is a merchant employee or representative thereof. Neither Adams nor Dangaltchev restrict, limit or prevent a merchant employee or representative from using the system and method of Adams-Dangaltchev. As claimed the prior art combination can be used by the merchant employee user or merchant representative user. Additionally, a merchant user that uses the system to make a purchase is actively a buyer/shopper/purchaser targeted by Adams-Dangaltchev.  
determining, with the at least one processor, a classification for at least two queries of the plurality of queries;
(Adams: col. 12, lines 12-25)  Documents that are the most relevant to the received input query are identified based upon user behavior data (or quality of result statistics) associated with the input query for the documents (step 504). As described above with regard to FIG. 1, the cut-off for the identified documents can be based on a variety of factors, such The retrieved classification information can be limited to the classification (e.g., product, news, adult content, etc.) specified by the received classification request. Please note: For examination purposes, a product is associated with the classification. See below for further details.
(Adams: col. 12, lines 26-42) A classification for the input query is determined based upon the retrieved classification for the identified documents (step 508). As described above with regard to FIG. 1, the determination can be based upon a variety of manners of analyzing the document classification information, such as examining whether at least a threshold number of documents are assigned the classification, whether there is consistency between the most relevant documents (e.g., documents that are associated with the greatest amount user behavior data or the greatest quality of result statistics) and all of the documents, weighting the classification information for each document based upon the document's degree of relevance to the input query (e.g., user behavior data or quality of result statistic for the input query), etc. Example techniques for determining a classification for the input query are described below with regard to FIGS. 6A, 8, and 12.
(Adams: col. 12, line 64-col. 13, line 3) With the classification determined, the determined classification for the input query is provided (step 510). The determined classification can be provided to the entity from which the classification request originated, such as a search engine (e.g., search engine 106), a ranking engine (e.g., ranking engine 252), a rank modifier engine (e.g., rank modifier engine 254), etc.
(Adams: col. 13, lines 4-16)  In various implementations, the determined classification is propagated to other queries that are being executed in the same session as the input query (step 512). As described in more detail below with regard to FIGS. 7-8, a session can include a series of queries that are executed in succession by a user. Many times, these queries are related to each other. For instance, a user may execute a query and proceed to refine the query until the desired results are obtained. The original query and the refined queries can be considered part of the same session. Based upon the potential similarity between queries in the same session, a determined classification for the input query can be propagated (spread, transferred) to other queries contained within the same session as the input query.
(Adams: col. 13, lines 17-27)  In some implementations, the determined classification is propagated to other queries that are determined to be related to the input query through query transitions (step 514). As described in more detail below with regard to FIGS. 9-10, transitions model relatedness between queries that other search entities. In particular, query-to-query transitions model relatedness between two queries. The determined classification for the input query can be propagated to other queries that, based upon query-to-query transitions for the input query, are related to the input query. The technique 500 ends after step 514.
determining, with the at least one processor, a product associated with the classification of the at least two queries of the plurality of queries;
(Adams: col. 7, line 61-col. 8, line 3) Similar techniques can be used to classify documents based upon query classifications. Using the query classifier engine 110 or a similar classifier engine, a document can be classified based upon the classifications of queries for which the document was previously selected as a search result. For example, if a web page (an example document) contains content related to gardening and it has most commonly been selected in search results for queries classified as "product" queries, then the web page can be classified as a "product" document.
determining, with the at least one processor, price data of the product based on merchant data of a plurality of merchants; determining, with the at least one processor, a price of the product based on the price data; calculating, with the at least one processor, a potential

In Adams, see at least:
(Adams: col. 11, lines 17-23) The search entity classifier engine 380 and the query classifier engine 390 can use the result selection logs 360 to identify queries that are relevant to search entities and search entities that are relevant to queries for the purpose of determining classifications. The determined classifications can be provided to the rank modifier engine 370 for use in improving the relevance of query results.
Although Adams is focused on ranking consumer search (query) results with highly relevant product documents, Adams does not expressly mention calculating user purchase probability and revenue calculations when ranking documents. Dangaltchev on the other hand would have taught Adams techniques for calculating user purchase probability and profit-based rankings using pricing data and costs.
In Dangaltchev see at least:
(3: col. 1, lines 23-36) According to one innovative aspect of the subject matter described in this disclosure, an example method, implemented using the one or more computing devices, such as client and/or server devices, may receive a product search request from a user device associated with a user and retrieve a set of products from a product database based on the product search request. Based on a purchase probability and one or more of a margin and a price for that product, the method determines an expected financial gain for each of the products of the set and sorts the set of products into an ordered set of products having an order based on the expected financial gain associated with each of the products. The method may then provide the ordered set of products for display to the user on the user device.
(22: col. 3, lines 21-29) In some implementations, the purchase probability module 124 may receive a search query (e.g., from the e-commerce application) and use the attributes of that search query along with the attributes of a particular product in the search results to determine a probability. For example, the purchase probability module 124 may assign a greater probability to a product which perfectly matches a search request (as used herein, search request may also include a search query, for ease of explanation).
(54: col. 9, lines 54-65) Price data 146 may include data pertaining to the pricing of a particular product or class of products and may be correlated with other data in the data store 108, such as the product data 142. In some implementations, the price data 146 includes a history of past offers, retail prices (e.g., MSRP), average sale prices on one or more competitive websites, profit margins (e.g., a sales price less the cost of good/the product), wholesale product costs, etc. The price data 146 may be updated dynamically in response to a product being retrieved in response to a product search request, periodically 
(66: col. 12, lines 30-46) FIGS. 4 and 5 are flowcharts of example methods 400 and 500 for determining expected profit(s) and expected revenue(s) for product(s), respectively. With reference to FIG. 4, in block 402, the expected gain module 126 retrieves price data 146 including a margin for the product from the data store 108 (e.g., using a product ID). In some implementations, the expect profit module 126 calculates the margin based on a current sale price (e.g., retail price, sales price, discounted price, etc.) of the product less the cost of goods (e.g., the cost of the product to the company) for the product, as reflected by the price data 146 for the product, which may be retrieved from the data store 108. With reference to FIG. 5, in block 502 the expected gain module 126 determines the price of the product, such as a sale or retail price. In some implementations, the expected gain module 126 retrieves price data 146 including the price from the data store 108 (e.g., using a product ID).
(75: col. 13, line 65-col. 14, line 12) In block 706, the weighting efficiency module 130 determines a set of margins and a set of prices associated with each of the pricing strategies. The margins and prices may be retrieved from the data store 108, calculated based on the cost of goods and the sales price of the product, as described elsewhere herein. In block 708, the weighting efficiency module 130 determines a set of revenues produced by the set of pricing strategies, and in block 710, it determines a set of profits produced by the set of pricing strategies. For example, a pricing strategy for a product or group of products could be that those products receive a certain discount, which the weighting efficiency module 130 uses to calculate a profit and/or a revenue for that product or group of products. An illustrative example of pricing strategies and their effects can be seen in FIGS. 8A and 8B.
(84: col. 15, lines 52-55) Returning to FIG. 7, in block 718, the weighting efficiency module 130 selects a strategy based on the rank and a predetermined objective (e.g., a target profit margin and/or revenue, other company financial goal).
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Dangaltchev, which calculate profit of ranked product search results, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Dangaltchev to the teachings of Adams would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
calculating, with the at least one processor, a probability that the merchant user will purchase the product;

In Adams-Dangaltchev, see at least:
(Dangaltchev: 21: col. 3, lines 11-20) In some implementations, the purchase probability module 124 may update a purchase probability for a particular product or user dynamically, periodically, or in response to a trigger. For example, the purchase probability module 124 may update a purchase probability for a user in response to receiving a product search request from the user. In another example, the purchase probability module 124 may update a purchase probability for a product each morning, each week, or after a time period during which the purchase probability for the product is experimentally evaluated.
calculating, with the at least one processor, a score based on the potential 
Rejection is based upon the teachings and rationale applied to claim 1, and further taught and/or suggested by Adams-Dangaltchev.
In Adams-Dangaltchev, see at least:
(Dangaltchev: 20: col. 2, line 61-col. 3, line 10) The purchase probability module 124 may include computer logic executable by the processor 104 to determine the probability that a user will purchase a product (e.g., on average, under certain circumstances, etc.). The calculates a purchase probability based on past purchase information. For example, the purchase probability module 124 may track (or receive tracking information, for example from other components of the computing system 100 or the system 1300) page views for particular products as well as the frequency with which those page views are converted into completed sales and use that information to calculate a purchase probability (e.g., if a product is purchased 20 times for every 2000 views, then the purchase probability would be 1%). Please note: Probability score, by example, is 1%.
transmitting, with the at least one processor, product data associated with the product to the merchant user if the score exceeds a threshold.
Rejection is based upon the teachings and rationale applied to claim 1, and further upon Adams-Dangaltchev.
In Adams-Dangaltchev, see at least:
(Adams: col. 12, lines 12-20) Documents that are the most relevant to the received input query are identified based upon user behavior data (or quality of result statistics) associated with the input query for the documents (step 504). As described above with regard to FIG. 1, the cut-off for the identified documents can be based on a variety of factors, such as limit on the number of documents identified (e.g., 10, 100, 1000, etc.), a threshold degree of relevance to the input query for each document, etc. Please note: Threshold degree of relevance suggests a quantitative number or score calculation necessary to determine above, equal or below the threshold degree.
(Dangalt29) The search module 132 may include computer logic executable by the processor 104 to retrieve search results based on a search request and determine an order for a set of products embodied in the search results. The search module 132 may be coupled for communication with the web server 134, the e-commerce application 136, and/or the other modules of the search engine 120, and coupled to the data store 108 to store, update, and retrieve data. For example, the search module 132 may retrieve product data 142, business objective data 144, price data 146, and/or user profile data 148 for sorting the set of products. An example order for the set may be an ordered set of products with an order based on the purchase probabilities, margins and revenues, company goals, and/or other requirements. Additional structure, acts, and/or functionality of the search module 132 is described elsewhere herein at least with reference to FIGS. 2 and 10-12.
(Dangaltchev: 64: col. 12, lines 11-20) In block 210, the method 200 provides the ordered search results (e.g., set of products) to the client application 138 for display on the client device 1306 to the user. For instance, the search module 132 may provide the ordered results to the web server 134, which may generate a response including the search results and transmit the response (e.g., using a known protocol and format) via the network 1302 to the client device 1306 for processing and display by the client application 138. Block 210 is described in further detail herein at least in reference to FIG. 6.
(Dangaltchev: 71: col. 13, lines 9-16) In some implementations, in order to improve computational efficiency, the method 400 or 500, as the case may be, may cease to determine the expected gains for products past a certain threshold. For example, the threshold may be set to be the number of products matching the first X (e.g., one, two, etc.) webpages of search results. In another example, the threshold may be products with less than a certain predetermined purchase probability. 
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1, and further upon Adams-Dangaltchev. 
In Adams-Dangaltchev see at least:
(Dangaltchev: 18: col. 2, lines 40-55) The user profile module 122 may include computer logic executable by the processor 104 to manage user profiles for the users of the system 100. The user profile module 122 may track and accumulate user profile data specific to users and/or classes of users. The user profile module 122 may receive user-related products and or product categories the user likes, discount types that are effective for that user, etc.) and may store those attributes as user profile data 148 in the data store 108.
Regarding claims 3 and 4: Rejections are based upon the teachings and rationale applied to claim 2. 
Regarding claim 5: Rejection is based upon the teachings and rationale applied to claim 2, and further upon Adams-Dangaltchev regarding user location or activity.
In Adams-Dangaltchev see at least:
(Adams: col. 5, lines 32-48); 
(Dangaltchev: 24: col. 3, lines 40-47) In some implementations, the purchase probability module 124 uses analytics data 140, product data 142, and or user profile data 148 containing purchase probabilities for particular circumstances (e.g., for a particular user, a particular product, a particular class of products, a particular date, time, operating system of the user device 1306, geographic location, user device 1306
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 2 regarding at least category code of the user.
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 8-12: Rejections are based upon the teachings and rationale applied to claims 1, 7 and dependents of claim 1 reciting similar subject matter.
Regarding claim 13: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 14-19: Rejections are based upon the teachings and rationale applied to claims 1, 7 and dependents of claim 1 reciting similar subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 22, 2022